       Case: 1:19-cv-00145-DAP Doc #: 158 Filed: 03/13/19 1 of 2. PageID #: 3515



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                                )
                        Plaintiff,              ) JUDGE DAN AARON POLSTER
                                                )
               v.                               ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                      )
 LLC, et. al.,                                  )
                                                )
                        Defendants.             )


        NOTICE OF STATUS OF OBJECTIONS TO MOTION TO APPROVE
               SETTLEMENT AGREEMENT (DOCKET NO. 82)


           Mark E. Dottore, Receiver of the Receivership Entities, hereby provides this

notice to the Court regarding the status of the objections that have been filed to the

Receiver’s Motion to Approve Settlement Agreement (Doc. No. 82) (the “Motion”).

Per communications with several parties, the Receiver believes the following

represents the status of the pleadings that contained objections to the Motion:

           1. The Response of the Buncher Company to the Motion (Doc. No. 125) has
              been withdrawn pursuant to an Agreed Order Surrendering Possession of
              Premises to Intervening Landlord, the Buncher Company, Relieving
              Injunction and Stay as to Certain Leased Premises and Leases, and
              Related Relief (Doc. No. 146);

           2. The Reservation of Rights of Flagler Master Fund SPC Ltd. (“Flagler”)
              Regarding the Motion (Doc. No. 128) may have been addressed by the
              language included in the Second Supplement to the Settlement
              Agreement. That language was included at the request of Flagler and
              was approved by Flagler; and

           3. The Receiver has been informed by counsel for Studio Enterprise
              Manager, LLC (“Studio”) that it is in discussions with Dream Center



{01296202-1}
       Case: 1:19-cv-00145-DAP Doc #: 158 Filed: 03/13/19 2 of 2. PageID #: 3516



               South University, LLC (“South”) and is attempting to resolve South’s
               objection(s).

           The Receiver is providing this Notice for the convenience of the Court given

the upcoming hearing on the Motion.

                                                        Respectfully submitted,

                                                        /s/ Robert T. Glickman
                                                        Robert T. Glickman (0059579)
                                                        Charles A. Nemer (0009261)
                                                        Robert R. Kracht (0025574)
                                                        Hugh D. Berkson (0063997)
                                                        Nicholas R. Oleski (0095808)
                                                        MCCARTHY, LEBIT, CRYSTAL
                                                          & LIFFMAN CO., LPA
                                                        101 West Prospect Avenue
                                                        1800 Midland Building
                                                        Cleveland, Ohio 44115
                                                        (216) 696-1422 – Telephone
                                                        (216) 696-1210 – Facsimile
                                                        rtg@mccarthylebit.com
                                                        can@mccarthylebit.com
                                                        rrk@mccarthylebit.com
                                                        hdb@mccarthylebit.com
                                                        nro@mccarthylebit.com

                                                        Special Counsel for the Receiver


                                  CERTIFICATE OF SERVICE

               The foregoing was electronically filed this 13th day of March, 2019. Notice of

     this filing will be sent to all parties by operation of the Court’s electronic filing system.

     Parties may access this filing through the Court’s system.

                                                 /s/ Robert T. Glickman
                                                 Robert T. Glickman (0059579)

                                                 Attorney for Mark E. Dottore, Receiver




{01296202-1}
